United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3226
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Nicholas Scott Campbell

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                         Submitted: September 21, 2020
                           Filed: September 24, 2020
                                   [Published]
                                 ____________

Before BENTON, MELLOY, and KOBES, Circuit Judges.
                                  ____________

PER CURIAM.

       Nicholas Scott Campbell pled guilty to producing child pornography in
violation of 18 U.S.C. §2251(a) and (e). The district court 1 sentenced him to 336
months in prison, to be served concurrent with an impending state-court sentence.


      1
         The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
As authorized by the district court 2, he appeals, claiming the sentence is
substantively unreasonable. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Campbell attacks the substantive reasonableness of his within-guidelines
sentence. The court considers the “substantive reasonableness of the length of the
sentence under an abuse-of-discretion standard.” United States v. Ryser, 883 F.3d
1018, 1021 (8th Cir. 2018), quoting United States v. Misquadace, 778 F.3d 717, 718
(8th Cir. 2015) (per curiam) (citation omitted). A sentencing court abuses its
discretion in determining a sentence when it “(1) fails to consider a relevant factor
that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” Misquadace, at 718-19
(cleaned up).

       Campbell argues that the district court did not appropriately weigh the 18
U.S.C. §3553(a) factors and committed a clear error of judgment. He emphasizes
six mitigating arguments: (1) his lack of any other significant criminal history, (2)
the sexual abuse he suffered as a child, (3) his age in relation to the sentence sought,
(4) his sincere and profound remorse, (5) his early resolution and acceptance of
responsibility in this case, and (6) his amenability to treatment.

      At sentencing, the district court specifically addressed the second and sixth
points. Noting his childhood sexual abuse, the court considered it “not a wholly
mitigating factor but a partially mitigating factor in light of the research that does
suggest the cycle of violence unfortunately does continue.” The court also
considered his amenability to treatment, stating its hope that “the combination of sex


      2
        Order, No. 19-CR-91 (D. Minn. Aug. 24, 2020), responding to United
States v. Campbell, ___ F.3d ___, ___, 2020 WL 4814124, at *2 (8th Cir. Aug. 19,
2020).

                                          -2-
offender, mental health and substance abuse treatment will one day enable you to
function in society without putting a child at risk.”

      Besides specifically addressing these two mitigating factors, the district court
announced that it had considered the presentence investigation report, relevant parts
of the guidelines, the position papers filed by each side, and two letters from the
victims. The district court also “consulted with probation.” The court also had
“looked at the Information and plea agreement” and acknowledged a letter from
Campbell’s parents, noting they were present in the courtroom. The court adopted
the PSR “as it is written.” The PSR provides details about all the mitigating factors
Campbell stresses on appeal, including his lack of significant criminal history, the
childhood sexual abuse, his age in relation to the sentence, his remorse, his early
resolution and acceptance of responsibility, and his amenability to treatment. The
court heard Campbell’s arguments at sentencing, asking the court to consider his
amenability to treatment, his own history of sexual abuse, and his age at release.
Finally, the court heard Campbell’s personal statement apologizing for his acts.

       When issues are raised in sentencing position papers and at the sentencing
hearing, a district court is presumed to consider them. United States v. Timberlake,
679 F.3d 1008, 1012 (8th Cir. 2012), citing United States v. Wilcox, 666 F.3d 1154,
1157 (8th Cir. 2012). But, after considering the mitigating factors, the court stated
that “the facts of this case are simply shocking and truly abhorrent . . . two very
young, innocent, trusting, vulnerable, loving, minor girls under your care were
repeatedly abused by you, one of them for as much as ten years.” The court
discussed the young age of the victims, Campbell’s vast collection of child
pornography, that his production was buried in that vast collection, and the horrific
and violent nature of some of his pornography collection. See 18 U.S.C. §
3553(a)(1), (a)(2)(A-D), (a)(6) and (a)(7). Considering all the reports, papers,
arguments and statements, the court sentenced Campbell to 336 months in prison, a
within-range sentence. See United States v. Feemster, 572 F.3d 455 (8th Cir. 2009)



                                         -3-
(“it will be the unusual case when we reverse a district court sentence – whether
within, above, or below the applicable Guidelines range – as substantively
unreasonable”).

      The district court has “wide latitude to weigh the section 3553(a) factors in
each case and assign some factors greater weight than others in determining an
appropriate sentence.” United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016) (per
curiam), citing United States v. Gasaway, 684 F.3d 804, 808 (8th Cir. 2012). “The
mere fact that a court could have weighed the sentencing factors differently does not
amount to an abuse of discretion.” Id.

       Campbell adds an argument that the sentence is an unwanted disparity with
shorter sentences in other child-pornography-production cases (though the
government counters noting longer sentences in some similar cases). In this case,
the district court weighed all relevant factors and determined an appropriate
sentence. “A district judge who favors a tough sentence is entitled to the same
degree of deference as a district judge who opts for a lesser punishment.” United
States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010). There was no clear error of
judgment. The court did not abuse its discretion.

       The judgment is affirmed.
                      ______________________________




                                         -4-